   Case 1:17-cr-00115-CBA Document 72 Filed 12/20/18 Page 1 of 4 PageID #: 176


                                                                           FILED
  UNITED STATES DISTRICT COURT                                       U.S. DISTWCT^^OUCTE^D.N.Y.
  EASTERN DISTRICT OF NEW YORK
  xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                                                     ^ DEC 2 0 2018 *
  UNITED STATES OF AMERICA
                                                                     BROOKLYN OFFICE

                -against-                                 ( ) Waiver of Speedy Trial
                                                          (X) Order of Excludable Delay
 EDGAR VEYTIA                                                 CRI7- 115 (CBA)

 xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx


        It is hereby ordered that the time periods from 12/20/18 until revocation of

 this stipulation 1/4/19 are excluded periods of delay under the following code(s):




 SECTION              DELAY CODE                               DELAY CATEGORY


 3I6I


( )(h)(1)(A)                  A             Exam or hearing for mental or physical incapacity
                                            (18USC:4244)

( )(h)(1)(B)                  B              NARA Exam (28 USSS:2902)

( )(h)(1)(D)                  C              State or Federal Trials/other charges

( )(h)(1)(E)                  D              Interlocutory appeals

( )(h)(1)(F)                  E              Pretrial Motions(from filing or being orally made
                                             for disposition

( )(h)(1)(G)                  F              Transfers from other districts (Pursuant to
                                             F.R.Cr.P. 20,21 & 40)

( )(h)(l)(J)                  G              Proceedings under advisement not to exceed 30
                                             Days

()                           H               Miscellaneous proceedings: Parole or probation
                                             revocation, deportation, extradition
( )(h)(1)(C)                 5               Deferral of prosecution

( )(h)(1)(H)                 6               Transportation from another district of to/from
    Case 1:17-cr-00115-CBA Document 72 Filed 12/20/18 Page 2 of 4 PageID #: 177



                                              examination or hospitalization in 10 days or less

( )(h)(l)(I)                      7           Consideration by Court of proposed plea agreement

(X)(h)(2)                         I           Prosecution deferred by mutual agreement

( )(h)(3)(A)(B)                   M           Unavailability of defendant or essential witness

( )(h)(4)                         N           Period of mental or physical incompetency of
                                              defendant to stand trial


( )(h)(5)                         O           Period of NARA commitment for treatment


( )(h)(6)                         P           Superseding Indictment/new charges

( )(h)(7)                         R           Defendant awaiting trial of co-defendant when no
                                              severance has been granted

( )(h)(8)(A)(B)
                            0                 Continuances granted per (h)(8) as determined by
                                              the Court due to;


( )I. Emergencies such as:
    ( )a. natural disasters
    ( )b. blackouts;
      ( )c. public transportation of other strikes which substantially affect the Court's
             ability to operate
      ( )d. illness or death of defense counsel, the prosecutor or the judge a well as mourning
              periods observed by parties, counsel or Court

( )II. The cooperation ofthe defendant
      (If this Order is to be sealed due to the cooperation ofthe defendant, check
      appropriate area at the end ofthis Order)

( )III. The government attorney/defense attorney has demonstrated due diligence in all
       available time, but require additional time for preparation to prevent a miscarriage of
        justice such as;
   ( )attempt to locate an important witness;
   ( )belated discovery motions or notice of alibi defense which require additional time to
        investigate or expert analysis

( )IV. The assurance that both defendant and government be represented by counsel of
       choice and by the same attorney throughout the proceedings, such as;
     ()Counsel for government and/or defendant are unavailable for either date chosen
          by the Court, or the last date on which trial could commence under the Act;
    ( )inadequate time to prepare for this trial following conclusion of counsel's last trial;
   Case 1:17-cr-00115-CBA Document 72 Filed 12/20/18 Page 3 of 4 PageID #: 178



     ( )a brief vacation planned well in advance ofthe trial date

( )V. The issue of complexity such as:
   ( )complex or unusual case such as antitrust, securities fraud, mail fraud, narcotics
       /conspiracy and net worth income tax case;
        multiple parties or extensive documentary evidence

( )VI. The Court orders the severance ofthe trial of one or more co-defendants either before
         trial commences or during trial

( )VII. Excusable error of neglect such as;
   ( )miscalculation in excludable time available;
     ( )the failure of a clerk to file a dismissal ofthe complaint although directed by the
          government to do so
     ( )the determination that a period oftime previously held automatically excludable
          was incorrect


( )VIII. The case may be disposed of after other proceedings are concluded such as:
     ( )pending Supreme Court case determinative of outcome;
     ( )appellate affirmance of another proceeding involving the defendant will result in
          government's dismissal of this case

( ) IX. Time during the arrest-indictment or information interval by events beyond the
          control ofthe Court or government attomey, such as:
     ( )the government's desire to pursue leads furnished by the defendant;
     ( )a reasonable period oftime needed for the completion of a laboratory examination;
     ( )emergencies such as the illness ofte government attomey;
     ( )cooperation of the defendant;
     ( )a reasonable period oftime (not to exceed 60 days) beginning with the defendant's
        request to be considered for deferred prosecution;
     ( )time needed for the govemment attomey to comply with the Grand Jury deadlines
         promulgated by the Department of Justice

SECTION               DELAY CODE                            DELAY CATEGORY
3161
( )(I)                        U                     Time up for withdrawal of guilty plea

( )(b)                        W                     Grand jury Indictment time extended 30

()
                            &                       Other: ongoing plea discussions
   Case 1:17-cr-00115-CBA Document 72 Filed 12/20/18 Page 4 of 4 PageID #: 179




( )This record of excludable delay is to be recorded upon the docket sheet by code only,
     and the Order placed under seal by the Clerk ofthe Court.

     The non-trial period oftime pursuant to Title 18 U.S.C. 3161(c)(2) should have
     commenced on                                 (Date of appearance through counsel of
     waiver of counsel).

    The defendant has been made fully aware by counsel that pursuant to rights guaranteed
under the Sixth Amendment to the Constitution, the Speedy Trial Act of 1974, 18 USC: 3161-
3174, the Plan and Rules ofthis Court adopted pursuant to that act, and the Federal Rules of
Criminal Procedure (50(b), the defendant is entitled to be tried before a jury within a specified
time period, not counting excludable periods.

      The Court approves this Speedy Trial( )Waiver(x)Excludable Delay based upon
its findings that his action serves the ends ofjustice and outweighs the best interest of the public
and this defendant in a speedier trial.

Dated: 12/20/18
                                                     s/Carol Bagley Amon

                                              Carol Bagley Amon, U.S.D.J.

Consented to:




Defendant




Counsel for defendant




For U.S. Attorney, E.D.N.Y.

Court signature required for Excludable Delay and Waiver of Speedy Trial; Defendant, defense
counsel, and prosecutor to sign consent only if defendant is waiving Speedy Trial.
